Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 10/15/2021. In virtue of this communication, claims 2, 9, 16 have been canceled; claims 1, 3, 8, 14, 15 have been amended. Claims 1, 3 – 8, 10 – 15, and 17 – 20 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 1, 3 – 8, 10 – 15, 17 – 20 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: 
Kusashima et al.  (2017/0105179) is the closest prior art to the application invention, which discloses a communication method of a terminal device includes: a step of configuring a first cell group and a second cell group; and a step of transmitting an uplink physical channel in a serving cell belonging to the first cell group or a physical random access channel (PRACH) in a serving cell belonging to the second cell group. Transmission of the terminal device in a subframe i1 of the first cell group overlaps with transmission in a subframe i2 and a subframe i2-1 of the second cell group, and a value of a transmit power of the uplink physical channel in the subframe i1 is reduced based on a value of a first parameter and a reduction coefficient of the uplink physical channel in a case where the value of the transmit power of the uplink physical channel in the subframe i1 exceeds the value of the first parameter. The first parameter is obtained 
	Chen et al. (2016/0212712) discloses a processing method and device for reducing uplink power, the method includes: it is determined that the sum of power of the uplink CCs exceeds a transmission power threshold of UE; and uplink power of the UE is reduced according to a preset power reduction rule. 
	However, the prior art of record fails to disclose singly or in combination to render obvious that reducing the first transmission power for the first uplink transmission to a third transmission power so that a total power of the second transmission power and the third transmission power is equal to or less than the first threshold; performing the first uplink transmission at the third transmission power and the second uplink transmission at the second transmission power based on a difference between the second transmission power and the third transmission power not being above a second threshold; and dropping the first uplink transmission associated with the source cell based on the difference between the second transmission power and the third transmission power being above the second threshold, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645